USCA4 Appeal: 20-6997      Doc: 34         Filed: 05/03/2022    Pg: 1 of 4




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 20-6997


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        TONY ALLEN GREGG,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. Henry E. Hudson, Senior District Judge. (3:09-cr-00180-HEH-1)


        Submitted: April 12, 2022                                            Decided: May 3, 2022


        Before KING and QUATTLEBAUM, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Geremy C. Kamens, Federal Public Defender, Frances H. Pratt, Assistant
        Federal Public Defender, Joseph S. Camden, Assistant Federal Public Defender, OFFICE
        OF THE FEDERAL PUBLIC DEFENDER, Alexandria, Virginia, for Appellant. G.
        Zachary Terwilliger, United States Attorney, Richard D. Cooke, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
        Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-6997        Doc: 34         Filed: 05/03/2022      Pg: 2 of 4




        PER CURIAM:

               Tony Allen Gregg appeals the district court’s order granting in part his motion for

        a sentence reduction under the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194.

        We affirm the district court’s order.

               We review a district court’s decision whether to grant a reduction under the First

        Step Act for abuse of discretion. United States v. Jackson, 952 F.3d 492, 497 (4th Cir.

        2020). Under § 404(b) of the First Step Act, “[a] court that imposed a sentence for a

        covered offense may . . . impose a reduced sentence as if sections 2 and 3 of the Fair

        Sentencing Act of 2010 . . . were in effect at the time the covered offense was committed.”

        132 Stat. at 5222. A “covered offense” is “a violation of a federal criminal statute, the

        statutory penalties for which were modified by section 2 or 3 of the Fair Sentencing Act of

        2010, that was committed before August 3, 2010.” United States v. Gravatt, 953 F.3d 258,

        260 (4th Cir. 2020); see First Step Act, § 404(a), 132 Stat. at 5222. Even if the defendant

        is eligible for First Step Act relief, the district court has discretion to determine whether to

        reduce the defendant’s sentence. Gravatt, 953 F.3d at 261; see First Step Act, § 404(c),

        132 Stat. at 5222.

               In United States v. Chambers, we held that “when imposing a new sentence” under

        the First Step Act, “a court does not simply adjust the statutory minimum; it must also

        recalculate the Guidelines range.” 956 F.3d 667, 672 (4th Cir. 2020) (internal quotation

        marks omitted). Furthermore, “any Guidelines error deemed retroactive . . . must be

        corrected in a First Step Act resentencing.” Id. at 668. We also held that “the [18 U.S.C.]

        § 3553(a) sentencing factors apply in the § 404(b) resentencing context,” and a court “may

                                                       2
USCA4 Appeal: 20-6997      Doc: 34         Filed: 05/03/2022      Pg: 3 of 4




        consider post-sentencing conduct” in determining whether to exercise its discretion to

        reduce a sentence. Id. at 674. Additionally, “the First Step Act does not constrain courts

        from recognizing Guidelines errors,” id. at 668, or “preclude the court from applying

        intervening case law,” id. at 672, in making its discretionary determination.

               While Gregg argues that the district court did not adequately consider the Guidelines

        range, we conclude that the district court followed the directions set forth in Chambers.

        The court’s order listed Gregg’s previous Guidelines range and the amended Guidelines

        range. The court recognized that the new sentence it imposed exceeded the amended

        Guidelines range. The court then stated that it was persuaded that the 18 U.S.C. § 3553(a)

        factors supported the sentence it imposed.

               Gregg next argues that the district court did not adequately explain the sentence it

        imposed. We have clarified that, in a First Step Act case, “when a [district] court exercises

        discretion to reduce a sentence, the imposition of the reduced sentence must be

        procedurally and substantively reasonable.” United States v. Collington, 995 F.3d 347,

        358 (4th Cir. 2021). This requires a district court to “consider a defendant’s arguments,

        give individual consideration to the defendant’s characteristics in light of the § 3553(a)

        factors, determine—following the Fair Sentencing Act—whether a given sentence remains

        appropriate in light of those factors, and adequately explain that decision.” Id. at 360. We

        emphasized “that the court’s explanation must be sufficient to allow for meaningful

        appellate review and to promote the perception of fair sentencing.” Id. at 360 n.6 (internal

        quotation marks omitted); see also United States v. Webb, 5 F.4th 495, 499 (4th Cir. 2021).



                                                     3
USCA4 Appeal: 20-6997      Doc: 34         Filed: 05/03/2022      Pg: 4 of 4




               Here, the district court specifically addressed Gregg’s postsentencing rehabilitation

        arguments. While its explanation was brief, the court stated it was impressed by Gregg’s

        efforts but was persuaded by the previous district judge’s analysis of the § 3553(a) factors

        and the 300-month sentence Gregg would have received but for the statutorily mandated

        life sentence applicable at the time of the original sentencing. Although Gregg appears to

        suggest that the court’s analysis was similar to that used in other cases, the fact that the

        district court chose the same 300-month term that the previous district judge had imposed

        before the direct appeal shows that the court considered the unique facts of Gregg’s case.

        See United States v. Gregg, 435 F. App’x 209, 215-17 (4th Cir. 2011) (No. 10-4198(L))

        (vacating 300-month sentence and remanding with instructions to impose statutory

        mandatory life sentence); see also id. at 222 (Davis, J., concurring). Thus, we conclude

        that the district court did not abuse its discretion in failing to provide additional

        explanation.

               Therefore, we affirm the district court’s order. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     4